TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00544-CV



                                 The City of Austin, Appellant

                                                v.

                           Starr Colorado Partners, L.P., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. D-1-GN-13-000986, HONORABLE PAUL R. DAVIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an interlocutory appeal from an order denying a plea to the jurisdiction. The

appellant, the City of Austin, has filed an agreed motion to dismiss its appeal pursuant to a

settlement of the underlying litigation. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justices Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: September 18, 2013